


110 HRES 384 EH: Congratulating the University of Wyoming

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 384
		In the House of Representatives, U.
		  S.,
		
			July 23, 2007
		
		RESOLUTION
		Congratulating the University of Wyoming
		  Cowgirls for winning the Women’s National Invitational Tournament for the first
		  time and for their most successful season in school history.
	
	
		Whereas on March 31, 2007, the University of Wyoming
			 Cowgirls defeated the University of Wisconsin Badgers by a score of 72–56 in
			 the championship basketball game of the Women’s National Invitation
			 Tournament;
		Whereas the victory of these 14 very accomplished young
			 women and their coach, Joe Legerski, was witnessed by over 15,000 fans at the
			 University of Wyoming’s sold out Arena-Auditorium;
		Whereas the Cowgirls won 21 games in their regular season
			 and tied for second in the Mountain West Conference (MWC);
		Whereas Jodi Bolerjack scored 16 points in the
			 championship game and earned Third Team All-MWC honors;
		Whereas Elisabeth Dissen scored the last shot for the
			 Cowgirls of the first half, giving the team a 39–26 lead;
		Whereas Megan McGuffey scored back-to-back layups in the
			 second half, totaling 10 points for the game, and received the MWC Newcomer of
			 the Year honor;
		Whereas Justyna Podziemska scored 16 points in the
			 championship game, had 10 rebounds, and 8 assists;
		Whereas Dominique Sisk scored 5 points, had 2 assists, and
			 7 rebounds for the Cowgirls;
		Whereas Rebecca Vanderjagt scored 4 points and had 1 block
			 during the championship game;
		Whereas Aubrey Vandiver brought a strong end to the first
			 half, shooting or assisting the last seven points;
		Whereas Hanna Zavecz scored 12 points and earned the award
			 of the Women’s National Invitation Tournament Most Valuable Player;
		Whereas Amy Bolerjack, Mallory Cline, Annie Gorenstein,
			 Angiah Harris, Gemma Koehler, and Megan Mordecai also contributed to the team’s
			 top season; and
		Whereas these top athletes are also dedicated to academic
			 achievement, and serve as the standard of excellence, scholarship, and
			 sportsmanship for the entire Nation: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the University of Wyoming women’s basketball team for their
			 championship victory in the 2007 National Invitational Tournament.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
